Case 1:20-cr-00179-DLC Document 130

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

-y-
SUNDAY OKORO, COLLINS ENEH, and
IKECHUKWU ELENDU,

Defendants.

DENISE COTE, District Judge:

Filed 09/17/20 Page 1 of 2

S1 20Cr0179 (DLC)

ORDER

6 GLC SDNY
| OCUMENT
|b ECTRONICALLY FILED
DOC #:

DATE FILED:_4

 

 

 

iF Zod

 

 

 

 

 

 

 

On September 14, 2020, Sunday Okoro was arraigned on

Indictment 20 Cr.

Kasulis was appointed to represent the defendant.

16, 2020,

179 before the Magistrate Judge and Telemachus

On September

Tkechukwu Flendu was arraigned on that same indictment

before the Magistrate Judge and Susan Walsh was appointed to

represent the defendant.

It is hereby

ORDERED that the defendants shall advise the Court by

September 25, 2020 of any objection that they have to the trial

date of March 1,

schedule.

2021 or to the November 6,

2020 motion

IT IS FURTHER ORDERED that defense counsel shall inform the

defendants that, absent any such objection, this trial date

shall be treated as firm and that the defendant must make any

application to change counsel promptly so that defense counsel

has an adequate opportunity to prepare to represent the

 

 

 

 

 

 

 

 
Case 1:20-cr-00179-DLC Document 130 Filed 09/17/20 Page 2 of 2
defendant at trial should the defendant elect to proceed to

trial.

Dated: New York, New York
September 17, 2020

AMAA ah,

fen COTE!
United sta es District Judge
